Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $362,789,696, representing 0.63% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $3,413,095,842, representing 5.93% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j A portion or all of the security purchased on a delayed delivery basis. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2012, the Fund had the following forward exchange contracts outstanding. See Note 3 . Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2012, the aggregate value of these securities was $182,125, representing 0.01% of net assets. c Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or "notional" value of this GDP linked security. d The coupon rate shown represents the rate at period end. e The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. f Principal amount is stated in 1,000 Brazilian Real Units. g Redemption price at maturity is adjusted for inflation. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $619,596,432, representing 17.09% of net assets. Templeton Income Trust Statement of Investments, May 31, 2012 (unaudited) (continued) i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $27,949,936, representing 0.77% of net assets. j Principal amount is stated in 100 Mexican Peso Units. k A supranational organization is an entity formed by two or more central governments through international treaties. l Income may be received in additional securities and/or cash. m Defaulted security or security for which income has been deemed uncollectible. n Perpetual security with no stated maturity date. o A portion or all of the security purchased on a delayed delivery basis. p The security is traded on a discount basis with no stated coupon rate. q The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2012, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts A BBREVIATIONS Counterparty BOFA - Bank of America N.A BZWS - Barclays Bank PLC CITI - Citibank N.A. CSFB - Credit Suisse First Boston DBAB - Deutsche Bank AG GCSO - The Goldman Sachs Group, Inc. HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase N.A. MSCO - Morgan Stanley and Co. Inc UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real DEM - Deutsche Mark EGP - Egyptian Pound EUR - Euro GBP - British Pound GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty RSD - Serbian Dinar SEK - Swedish Krona SGD - Singapore Dollar UAH - Ukraine Hryvnia UYU - Uruguayan Peso Selected Portfolio AGMC - Assured Guaranty Municipal Corp. Templeton Income Trust Statement of Investments, May 31, 2012 (unaudited) (continued) FRN - Floating Rate Note GDP - Gross Domestic Product GO - General Obligation ID - Improvement District IDA - Industrial Development Authority/Agency PIK - Payment-In-Kind USD - Unified/Union School District Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $2,511,184, representing 0.85% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $9,631,117, representing 3.25% of net assets. g Principal amount is stated in 100 Mexican Peso Units. h A supranational organization is an entity formed by two or more central governments through international treaties. i The security is traded on a discount basis with no stated coupon rate. j A portion or all of the security purchased on a delayed delivery basis. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. At May 31, 2012, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts A BBREVIATIONS Counterparty BOFA - Bank of America N.A BZWS - Barclays Bank PLC CITI - Citibank N.A. CSFB - Credit Suisse First Boston DBAB - Deutsche Bank AG HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase Bank N.A. MSCO - Morgan Stanley and Co. Inc Templeton Income Trust Statement of Investments, May 31, 2012 (unaudited) (continued) UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah ILS - New Israeli Shekel JPY - Japanese Yen KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit NOK - Norwegian Krone PHP - Philippine Peso PLN - Polish Zloty SEK - Swedish Krona SGD - Singapore Dollar Selected Portfolio FRN - Floating Rate Note Templeton Income Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Income Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of three funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Fund
